 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDestablished.However, questions as to the Board's legalor statutoryjurisdiction, involving as they do, the Board's reach under the Act,have generally not been so resolved because of the complicated natureof the legal and factual issues inherent therein and arising therefrom.Such highly complex issues are not infrequently raised in cases, likethe present, which concern primarily the assertion of jurisdiction overforeign flag vessels owned by foreign employers, manned by foreigncrews, and represented by foreign labor organizations.The Board'sinformal Advisory Opinion procedures generally do not lend them-selves to the development of the full and complete record essential toenable the Board to make an informed judgment on the importantjurisdictional issues raised in foreign flag cases like the instant one.Determination of such jurisdictional issues requires an adequate pres-entation based upon a full and complete record, not present here.Accordingly, IT IS HEREBY ORDERED,that the Petition for AdvisoryOpinion herein be, and it hereby is, dismissed.The Board's dismissalis not to be construed as determining the merits of the jurisdictionalissue with respect to Upper Lakes or as precluding, in appropriatecircumstances, the assertion of jurisdiction over secondary Americanemployers whose operations are affected by conduct of others arisingin the United States.Thus in the instant case, even assumingargu-endothe lack of jurisdiction over Upper Lakes, the Board is not fore-closed from invoking its jurisdiction over the picketing activities inthe port of Chicago to the extent that they affect the operations ofsecondary American companies over whom the Board will assertjurisdiction.However, we do not reach thisissuebecause it has notbeen presented to the Board upon the record herein.Under thesecircumstances, the Order herein is limited to the single issue raisedwith respect to the Board's jurisdiction over Upper Lakes.Licensed Tugmen's and Pilots'Protective Association of America,AFL-CIOandGrain Elevator Workers Union,Local No. 418,International Longshoremen's Association,AFL-CIOandGrainTrimmers Union,Local No. 101, International Longshoremen'sAssociation, AFL-CIOandTwin City Barge and Towing Com-pany.Cases Nos. 13-CP-35, 13-CC-271, and 13-CC-276. August22, 1962DECISION AND ORDEROn May 1, 1962, Trial Examiner Morton D. Friedman issued hisIntermediate Report in the above-entitled proceeding, in which heconcluded that Licensed Tugmen's and Pilots' Protective Assoeia.tionof America, AFL-CIO, is not a labor organization within the mean-ing of the Act, and recommended that the complaint be dismissed,138 NLRB No. 31. LICENSED TUGMEN'S & PILOTS' PROTECTIVE ASSN.223as set forth in the attached Intermediate Report.Thereafter, theGeneral Counsel filed exceptionsto theIntermediate Report and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Dlembers Leedom, Fanning,and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and brief,and the entire record inthis case,and hereby adopts the findings,conclusions,and recommen-dations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding with all parties represented was heard before the Trial Examiner,Morton D. Friedman on January 10, 11,and 12,1962, on charges filed August29, 1961,and October 9, 1961, and the consolidated complaint herein issuedOctober 23,1961.The issues litigated were whether Licensed Tugmen's and Pilots'Protective Association of America,AFL-CIO (herein called the Tugmen),violatedSection8(b) (7) (A)of the Act, and whether the Tugmen and Grain ElevatorWorkers Union,Local 418, International Longshoremen'sAssociation,AFL-CIO(herein called ElevatorWorkers),and Grain Trimmers Union,Local No. 101,International Longshoremen'sAssociation,AFL-CIO (herein called Grain Trim-mers),violated Section 8(b) (4) (i) (ii) (B) of theAct.Allpartieswere affordedfull opportunity to examine and cross-examine witnesses,to introduce evidence, topresent oral argument,and thereafter to file briefs.The parties waived oral argu-ment.Briefs were received from counsel for the Charging Party, Twin City Bargeand Towing Company(herein called the Companyor Twin City),and from counselfor the General Counsel.'Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTI.COMMERCE FACTSThe followingcommerce facts are allegedby thecomplaint and although deniedin the Respondent's answers, were stipulated as true uponthe recordat the hearing:(a)Twin Cityis,and has been at all times material herein,a Minnesota corpora-tionwithits principal place of business located at St. Paul,Minnesota.It is engagedin the businessof providingtowing and switching services for vessels operating ininterstate commerce in the Minneapolis-St.Pauland Chicagoharborareas.Inthe course and conduct of its business during the year immediately preceding theissuance of the complaint herein,a representative period,Twin Cityreceived inexcess of$50,000 forthe transportation of goods and materialsshipped directlyfrom pointsoutside theState of Illinois intothe Stateof Illinois.1At theend of the General Counsel's case-in-chief,and after the General Counsel hadrested, counsel for Respondents Elevator Workers and Grain Trimmers moved to dismissthe complaint as against these two Respondents on the grounds that the General Counselhad failed to make outaprunefaciecaseIn my judgment,and weighing all of thefactors presented at the hearing,I granted that motion and dismissed the complaint asagainst the Respondents Elevator Workers and Grain Trimmers.It should also be notedat this point that the Respondent Tugmen rested upon the General Counsel's case-in-chief. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Norris Grain Company,herein called Calumet Elevator,is,and has beenat all times material herein, an Illinois corporationwithitsprincipal place ofbusinesslocated at Chicago,Illinois.It is engaged in the storage and distributionof grain and other commodities.In the course and conduct of its business duringthe year immediately precedingthe issuance of the complaintherein Calumet Ele-vator shippedgoods, materials,and supplies valued in excess of$50,000, directlyto Statesof the United States other than theState of Illinois.(c) Pullman Trust and SavingsBank, herein called Pullman,is,and has been atall times material herein, an Illinois corporationwith its principal place ofbusinesslocated at Chicago,Illinois.It is engaged in the general commercial bankingbusiness.In the course and conductof its businessduring the calendar yearimmediately precedingthe issuanceof thecomplaint herein,Pullman sent a volumeof checksfor collections valued in excessof $50,000, directlyto Statesof the UnitedStates other than the Stateof Illinois.From the foregoingIfind that all of the business enterprises whose operationshave been described above areengaged in,interstate commerceand that theBoard'sassertionof its jurisdiction over their operationswill effectuatethe purposes of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDGrain Elevator Workers Union,Local No.418, International Longshoremen'sAssociation,AFL-CIO,and Grain Trimmers Union,Local No. 101, InternationalLongshoremen'sAssociation,AFL-CIO,are concededly labor organizations admit-ting to membership employees of Calumet Elevator.The complaint alleges that Licensed Tugmen's and Pilots'Protective-Associationof America,AFL-CIO,herein called the Tugmen,is a labor organization within themeaning of Section 2(5) and 8(b) of the Act.The Tugmen denies this allegation.These opposing contentions are hereinafter resolved.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background,issues,and contentionsiSince about 1948 or 1949 the Tugmen had represented the captains,pilots, andengineers on board vessels owned by Chicago Towing Company, which was engagedin providing towing and switching services on the Great Lakes and tributaries inthe Chicago,Illinois, area.The Tugmen and Chicago Towing were operating undertheirmost recent contract when,in July 1961,Chicago Towing laid off its crews,went out of active business and sold its floating equipment to TwinCity,the Charg-ing Party herein.Thereafter,Twin City,which had formerly operated mainly intheMinneapolis-St.Paul area,began operating in the Chicago area the equipmentpurchased' from Chicago Towing with crews supplied by the National MaritimeUnion, herein called NMU, and by Masters, Mates, and Pilots Assocation,hereincalledMMPA,with which organizations Twin City has had contracts for a numberof years, the latest contracts being in effect as of the time of the events herein.At or shortlyafter the layoff of the Tugmen's members and the transfer of theproperty from Chicago Towing to Twin City, there were alleged threats to Pullman,the lending institution which financed the sale of the equipment;a picket boatappeared at Calumet Elevator's slip shortly after two grain barges which had beenplaced there by Twin City towboats appeared in the slip; the operator of a ware-house which permitted Twin City tugs to bring barges to its slip was allegedlythreatened with picketing;and, finally, pickets appeared at the premises of Pullman.The complaint alleges that all of the foregoing activity was instigated by theTugmen for the purpose of forcing Twin City to recognize the Tugmen as thebargaining representative of its employees at a time when Twin City had lawfullyrecognizedNMU and MMPA as bargaining representatives and no question ofrepresentation could be raised,and that thereby Section 8(b)(7)(A) of the Actwas violated.The complaint further alleges that the secondary activity was violativeof Section 8(b) (4) (i) (ii) (B) on the part of Tugmen and Elevator Workers andGrain Trimmers.At the hearing,I dismissed for failure to proveprima faciecaseat the close of the General Counsel's case, the allegations concerning the ElevatorWorkers and the Grain Trimmers.In its answer,the Tugmen denies not only the allegations of the complaint as tothe alleged activities which, if proven,might constitute violations of the Act,2 butalso deny that the Tugmen is a labor organization within the meaning of Section2If the merits were reached here, there would be a serious question as to the identity ofthe picket boat at Calumet Elevator and of the pickets at Pullman. LICENSED TUGMEN'S & PILOTS' PROTECTIVE ASSN.2252(5) and 8(b) of the Act, contending that the Tugmenrepresentsonly supervisorsand does not represent employees within themeaningof the Act.At the hearing, when counsel for the General Counsel rested, the Tugmen movedto dismiss certain allegations of the complaint and rested on the General Counsel'scase.I reserved decision on the Tugmen's motions .3Thus the issues presented at this time are:(a) Is the Tugmen a labor organization within themeaningof the Act? If it is,(b)Did the Tugmen engage in the activities alleged?(c) If so, did such activities constitute violations as alleged in the complaint?Because the status of the Tugmen as a labor organization is a primary issue whichmust be disposed of before the merits of the case can be considered,it is nextdiscussed.B. The status of the Tugmenas a labor organization1.The evidenceThe constitution of the Tugmen provides that for an individual to be eligible formembership,He shall be regularly employed as a Master, Mate, Pilot, Engineer or Operatorof Naphtha, Gasoline, Electric, Diesel or Steam Tug or vessels classed as such.Kenneth Hales, the president of Chicago Towing Company, credibly testifiedthat when his company was actively operating and had a contract with the Tugmen,itoperated a tugboat called the MVTraveller,and the engineer on that boat wasone Charles Kelly, a member of the Tugmen who had been employed upon beingreferred by the Tugmen.The boat did not employ an oiler.According to Hales,Kelly's job was to keep the mechanical equipment in good running condition andto see that the vessel was properly fueled.Although Kelly had a license, he didnot have the authority to hire, discharge, suspend, transfer, layoff, or promoteemployees nor could he effectively recommend the same.His was purely a laborjob and, at times, he would assist in making up or breaking out a tow or tying upat a dock.At such times he was doing deckhand work.However, Hales testified further that when Kelly did such deckhand work he diditon an emergency basis caused by the nature of the tow or because of severe orunusual conditions aboard the vessel.This was not a part of his regularly assignedduties.Then Hales admitted on cross-examination that Kelly sometimes workedon a boat with an oiler and that the oiler performed his duties both in the engineroom and on the deck and when the oiler was in the engine room he was under thesupervision of Kelly, the engineer.At such times Kelly had authority to directthis individual as to what to do and how to do it.He further admitted that it wasa policy of the Company that if a boat was underway and the engineer would needsome help to clean a pump or take off a cover or oil an engine he could go abovedeck and order a deckhand below to perform such duty. This was evidently incases even where there was no oiler.Ordinarily however, the deckhands and thescow men were responsible not to Kelly but to the master of the MVTraveller.The foregoing constitutes the total evidence with regard to any particular Tug-men member operating aboard any particular boat.Patrick J Cullnan, grand president of the Tugmen, was examined by the counselfor the General Counsel as an adverse witness.Cullnan testified that the Tugmenhas as members and represents masters, mates, pilots, engineers, and operators.It represents licensed engineers on sand boats, which are classified as tugs.TheTugmen also represents licensed mates, engineers, conveyor engineers, and pump-men on sand boats and cement vessels, and licensed mates, captains, chief engineers,and assistant engineers on tankers.The General Counsel and the Respondents stipulated that masters, or captains,were supervisors.However, the General Counsel pursued the inquiry of Cullnaninto the other classifications, contending there were some nonsupervisory peopleamong them.Upon being asked whether all of the people whom the Tugmen represents havesomeone working under them Cullnan answered that to the best of his knowledgeall of them had presently but that this was not necessarily so in the pastHe alsoexplained that at certain times such as when the vessels were in drydock or being other-wise repaired or laid up, the only personnel on the payroll are supervisory, thecaptains and engineers.Cullnan was further asked whether a dredge worker could be a member of the8In the light of my disposition of the case,I find it unnecessary to pass upon theTugmen's specific motionsto dismiss 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDTugmen, to which Cullnan replied that if he qualified under the constitution hecould be a member. Asked what a dredge worker was, Cullnan explained thathe would be a man who belonged to the Dredge Workers Union, a part of theInland Boatmen's section of the Seafarers International Union, and who worked ona dredge, scow, or pipeline connected with a dredge.But, he further explained,that the Tugmen did not represent such an individual when he was employed as adredge worker.Moreover, the Tugmen has no provision restraining its membersfrom holding membership in other unions.Upon further examination, Cullnan admitted that a person need not be a licensedofficer to be a member of the Tugmen but in such a case he would have to beemployed as a captain or engineer on a vessel.Cullnan also conceded that pilotswho brought oceangoing vessels into harbors on the Great Lakes might also bemembers of the Tugmen but this employment would be supplemental to their pri-mary employment as pilots or captains on Great Lakes vessels, because the latteremployment was not sufficient at times to afford a decent living.However, Cullnanpointed out at the same time that while working as such harbor pilots on oceangoingvessels, themen were not under the jurisdiction of the Tugmen. In furtherexplanation of this situation of Tugmen members being employed in occupationsnot covered by the Tugmen's jurisdiction, Cullnan pointed out that the organiza-tion has members who are bartenders and truckdrivers but while employed as suchbartenders or truckdrivers these members are not represented by the Tugmen actingin its representative capacity.Inmuch the same manner Cullnan sought to explain certain testimony of aCaptWilliam E. Golden, a former business manager for the Tugmen local atOgdensburg, New York, who made an unsworn statement in March 1960 beforea House of Representatives subcommittee 4 to the effect that his local was made upof dredge workers as well as pilots.Cullnan explained that while Tugmen membersmight act as St. Lawrence Seaway pilots of oceangoing vesels. in that occupationthey were represented by another union.He also emphatically denied that Tug-men had any members who were employed full time as dredge workers, that is,dredge workers operating dredge machinery In such cases, where members of theTugmen were employed full time as dredge workers, they would be issued a with-drawal card.Moreover, according to Cullnan, when the Ogdensburg local was inexistence and Captain Golden was its business agent, the members who worked ondredges were not dredge workers as such but were members who worked underthe dredge contract of the Tugmen, and the members covered by this agreementconsisted of captains, engineers, and operators of tugboats and launches used in thedredging operation, but this does not include people who work on the dredgingmachinery, as they are not represented by the Tugmen in that capacity.Examina-tion of the Tugmen's dredge contract shows that the classification of individualscovered are tug captains, tug engineers, and operators, thus confirming Cullnan'stestimony.With regard to engineers generally, in addition to the testimony of Hales, herein-above related, Cullnan testified that the engineer is in charge of the engineroom ofa vessel fixed with the responsibility of maintenance, care, and operation of theengine.In this capacity, the engineers have oilers and wipers, represented by otherorganizations, who assist them and whom the engineers supervise.He further statedthat the engineer has sufficient authority to order the captain of the vessel to putashore if the engineer finds the engines not to be operating properly thereby makingthe vessel unseaworthy.Cullnan also testified that engineers are watch-standingofficers and that they work on watches, or shifts, and that while on a shift a secondor third engineer has the same authority as a chief engineer, which in and of itselfembraces authority to direct individuals in their work.To support the foregoing, the Tugmen introduced what it contended were all ofits current contracts.Most of these agreements speak in terms of supervisors whenreferring to Tugmen's members such as captains, mates, engineers, and assistant engi-neers, and pilots.However, these agreements merely set forth job classificationssuch as captains, engineers, assistant engineers, and operators without defining suchterms.As a result, no description of the work actually performed by these peopleaboard the vessels is afforded from the agreements.One contract, with Erie Sand Steamship Company specifies a classification knownas a "pump engineer " This man or this classification according to Cullnan, operatesthe pumps on sand vessels which reclaim sand or gravel from the bottom of the lake.The pump lifts large quantities of sand and gravel from the bottom, distributes it in4ITearings before the Subcommittee on Coast Guard, Coast and Geodetic Survey andNavigation of the Committee on Merchant Mane and Fisheries, House of Representatives,86th Cong, 2d sess, on H R 10593, March 9, 10, and 11, 1960 LICENSED TUGMEN'S & PILOTS' PROTECTIVE ASSN.227the holds of the vessels involved, and then pumps out the excess water from theholds.Cullnan testified that even this engineer has one or two seamen under hintwho assist with the pumping operation and whom he directs.Another contract,with Huron Portland Cement Company, speaks of a conveyor man or engineer.According to Cullnan, this man is in charge of the conveying department which un-loads bulk cement from holds of cement ships and loads the cement into silos onthe shoreThese conveyer men have under their supervision assistant conveyer menand oilers according to Cullnan.Another classification in issue is one alluded to heretofore, the so-called operator.Cullnan testified that the term "operator" refers to a class of license whereby theholder is authorized to operate a vessel under 65 feet or 15 tons. If a boat requiresa captain, the operator is a captain. If the requirement is for an engineer, theoperator is an engineer.As in the case of the other classifications, Cullnan testifiedthat operators always have men under them and whom they direct in their work.Cullnan testified additionally, that where operators operate launches under the dredgecontract, they do so in towing dredging equipment and other marine equipment andthat launches and towboats are used interchangeably.However, when asked about what skills an operator of a motorboat needed toshow to obtain a motorboat operator's license, Cullnan answered that all he neededwas to pass a physical examination, demonstrate that he knew the rules of the road,and he must have been effectively recommended by three persons.Cullnan thenadmitted that the Tugmen have members who hold only a motorboat operator'slicense.However, he stated that even when these people operate a boat as small as14 feet, they have crewmen under them to handle the lines.Moreover, claimedCullnan, such small launches would be used only in an emergency probably wherea tow has to be taken into a beach or very shallow water. Finally, Cullnan admittedthat his organization's members operated 35- to 40-foot launches for the Fitzsimmonsand Connell Division of Merritt, Chapman and Scott Corporation, but he did notadmit nor did General Counsel offer evidence to show that these launches werehandled by operators working alone.Aside from the foregoing testimony as to the duties and authority of the membersof the Tugmen at their work, the record shows that the Tugmen is an affiliate ofthe International Longshoremen's Association, AFL-CIO, and that Local 374, I.L.A.,AFL-CIO, and the Tugmen are one and the same. Additionally, Cullnan, grandpresident of the Tugmen, is also by virtue of his being president of Local 374 of theI L.A., a vice president of the I.L.A.Thus, it is established by the record that theTugmen is an affiliate of a labor organization.Additionally, there is introduced into evidence the contract between the Tugmenand Chicago Towing Company.Hales,Chicago Towing Company's president,testified that when this latest contract was negotiated, a business agent of the Fire-men and Oilers Union, which represents some of the workers on board ChicagoTowing's vessels, negotiated the contract mutually for the Tugmen. the Firemen andOilers, and the Dredge Workers Union.Hales admitted that this was just hisimpression and that the Tugmen were represented by a separate spokesman, butinsisted that Affleck, the Oilers' representative, did most of the talking.However,Hales also admitted that all three organizations required member ratification beforeany contracts could be signed.He was also nearly certain all three organizationsinsisted all would sign the contract or none would sign. It was also shown thatthe contracts ran for the same period of time and that a supplemental agreement tothe contract, concerning the continuation of Chicago Towing, was signed as onesingle agreement by Chicago Towing and the Tugmen, Dredge Workers Union, andFiremen and Oilers Union.2.Concluding findings as to the status of the Tugmen as a labor organizationCounsel for the General Counsel and counsel for the Charging Party, contendingthat the foregoing evidence establishes that the Tugmen is a labor organization, setforth two main arguments.First, they contend that the evidence establishes thatthe Tugmen represents employees within the meaning of the Act. Second, theyargue because the Tugmen is an affiliate of conceded labor organizations it followsthat the Tugmen is analter egoof such labor organizations and therefore is liablefor its acts and, moreover, they reason that inasmuch as the Tugmen negotiated withChicago Towing Company for their last contract jointly with the Firemen and OilersUnion and the Dredge Workers Union and because these organizations executed asingle document amending their three separate contracts they became each other'sagents: that, therefore, even if the Tugmen is not a labor organization in and ofitself. it is an agent of labor organizations and accordingly is accountable under theAct for activity which the Act prohibits. I shall discuss these contentionsseriatim662353-63-vol 1381G 228DECISIONSOF NA1'1ONAL LABOR RELATIONS BOARDIt is elementary that when,as in the instant case, the complaint alleges that arespondent is a labor organization and the respondent denies that it is, contendingthat it represents only supervisors,the burden is on the General Counsel to prove bya preponderance of the credible evidence that the respondent does, in fact,normallyrepresent and have as members individuals who are employees within the meaningof the Act.As heretofore shown,Cullnan took the position that only licensed masters, mates,pilots, engineers,and operators are admitted to membershipin the Tugmen.Yet,later in his testimony,Cullnan admitted that unlicensed personnel working in theforegoing classifications could be and were members of and representedby the Tug-men.But, there is little or no significance in this apparent contradiction because,as the Board has held, the fact that a marine officer possesses a Coast Guard licensedoes not, itself,determinesupervisorystatus.5Nor does the fact that most of the contracts introduced by the Tugmen speakof the Tugmen's members as supervisors necessarily clothe the members with theauthority or status of supervisors.Indeed, the only way to determine whether theyare or are not supervisors is to examine what they do on board the vessels on whichthey work.But, examination of the record fails to reveal,except in the case ofKelly, the engineer aboard the Chicago Towing Company'svesselMVTraveller,what any individual engineer or other member of the Tugmen do aboard the vesselswhich would materially assist in determining whether these individuals do or do notpossess the attributes of supervisors.Counsel for the General Counsel also caused Cullnan to admit that pilots whoguided oceangoing ships into Great Lakes harbors might be members of the Tugmen.Relying onMadden v. International Organization of Masters,Mates & Pilots ofAmerica, Inc., AFL-CIO (Chicago Calumet Stevedoring Co.) 6in which the courtof appeals affirmed a district court's finding that pilots of this type give technicaladvice and assistance in this capacity and are not supervisors,counsel for the Gen-eral Counsel argues that,therefore,the Tugmen represent nonsupervisors.But, inthis regard elements of proof are lacking even were I to accept the cited case asbinding precedent.Thus, Cullnan went on to explain that he did not know of anypilots who were members of his organization who were currently doing pilotage foroceangoing vessels; that if they were the Tugmen was not representing them in thatcapacity and that, indeed,some other union was.This explanation by Cullnan wasnot overcome in any way by any independent evidence proffered by counsel for theGeneral Counsel.I cannot, therefore,make the finding that the Tugmen representsnonsupervisory pilots of oceangoing vessels.As pointed out by the Tugmen's president and counsel,the Tugmen'smembersmay be teamsters or bartenders at times, but are not represented by Tugmen inthose capacities.And even were I to discredit Cullnan's denials and his explanations,in the absence of some independent evidence I do not feel compelled to find that theopposite to what he testified represents the true state of facts 7An almost parallel situation is presented with regard to the evidence introducedby the General Counsel concerning dredge workers.Assuming for decisional pur-poses that Captain Golden,inmaking an unsworn statement to a congresisonal sub-committee was clothed with sufficient authority to render his statement binding asan admission against the Tugmen, there is presented evidence that Golden's local,and therefore the Tugmen,represented at that time 8 individuals known as "dredgeworkers."Cullnan was asked what a dredge worker was and he stated that dredgeworkers were individuals who operated dredging machinery aboard dredges andwho belonged to the Dredge Workers Union. But, he added, the Tugmen did notrepresent any dredge workers as such and that when Tugmen members became full-time dredge workers they were given withdrawal cards from the Tugmen and that,in any event, the Tugmen did not represent them in their capacity as dredge workers.Moreover, Golden spoke in 1960 and since then Golden has left the Union and hislocal has been dissolved.In addition,Cullnan averred that the dredge workers towhom Golden referred were masters, mates, pilots, and other supervisory personnel5Gralieni Transportation Company,124 NLRB 960, 9626 259 F 2d 312(C A 7), cert denied,358 U S.909It should be noted that this casebegan as an injunction proceeding pursuant to Section 10(1) of the Act and that theGeneral Counsel had only toprovereasonable cause to believe MMPA to be a labororganizationMoreover,since this court of appeals decision,the Board has decided inthe main case that Local 53 ofM1IPA isnot a labor organization upon facts very similarto the facts in the instant case.SeeLocal28, International Organization of Masters,Mates andPilots,AFL-CIO,et al. (Ingram Barge Company),136 NLRB 1175.P CfN.L R B. v.WaltonManufacturing Company it Loganville Pants Co ,369 US 404.sMarch 1960, over 1 year before the events alleged as violative herein. LICENSED TUGMEN'S & PILOTS' PROTECTIVE ASSN.229aboard tugs nand other boats involved in dredging operations.Thus, there is presentedagainst Golden's bare statement, Cullnan's positive testimony to the contrary un-assailedin any other respect by any testimony proffered by the General Counsel.With regard to still another category, the record presents a like situation.Counselfor the General Counsel asserts that Cullnan admitted that since some operatorspossess only motorboat licenses, surely these individuals cannot be supervisors.ButCullnan further testified without any contradiction, that even where an operatoroperated only a 14-foot motorboat, he had assistants who handled the lines andwhom he directed.He further explained that operation of so small a boat wouldoccur only infrequently and in an unusual case where a job had to be performedwhere a larger vessel such as a tug or a large launch could not go. But, nowheredid Cullnan admit nor the General Counsel show by affirmative evidence that opera-tors worked alone and without assistants whom they directed.Finally, the same situation prevailed in the category of pump engineers, of sandvessels, and conveyor men on cement vessels.Cullnan testified that persons inthese jobs are assisted and directed either by oilers, in the case of the pump engi-neers, or by scow men in the case of the conveyor men. In neither case was thereaffirmative evidence presented that they worked alone.Thus, category by category, the General Counsel's case rests upon the necessityof making the inference that the only witness, Cullnan, who testified on the subjectwas not truthful and that the opposite of what Cullnan testified to is the true situa-tion.As stated before, even if I were to discredit Cullnan, the case is virtuallybarren of any affirmative testimony that members of the Tugmen are not super-visors in the capacities in which they are represented by the Tugmen.The onlyexceptions are the cases of the dredge workers if accepted in the context set forthin the congressional hearing statement of Captain Golden, and in the case of Hales'testimony as to Kelly.And even in these two instances there is grave doubt asheretofore set forth.Moreover, in connection with the foregoing, there is still another hurdle whichcounsel for the General Counsel has failed to leap.There was testimony, notcontroverted, that the membership of the Tugmen is about 700.Kelly representsonly one out of that number and there is no testimony as to how many allegeddredge workers were members of the Ogdensburg local.Even assuming that Kellyand the dredge workers were employees within the meaning of the Act there is noshowing that they represent a substantial portion of the membership of the Tugmen.Itwould seem that if this group consists of only a few individuals as compared tothe total membership the effect would bede minimisand, unless a substantial pro-portion of the members of the Tugmen are employees within the meaning of theAct, to find the Tugmen to be a labor organization on that basis would be equiva-lent to "the tail wagging the dog." 9There is no essential disparity between thisconclusion and the holding that whether a labor union charged with an unfair laborpractice under Section 8(b)(4) is a labor organization turns on whether employeesparticipate in the organization charged.Certainly, as counsel for the GeneralCounsel contends the entire organizations may be searched to find participatingemployees.But, when, as here, the search uncovers only a relatively minute num-ber of employees out of many supervisors, the nature of the organization is notchanged.Additionally, counsel for the General Counsel attacks the statement by Cullnanand counsel for the Tugmen that when its members operate in jobs not within thescope of the Tugmen's jurisdiction Tugmen does not represent them.Counsel for theGeneral Counsel characterizes this argument as being without legal materialitybecause an employee is an employee and if he participates in a labor organization,even though that organization does not represent him as an employee, the organiza-tion is a labor organization.Counsel for the General Counsel relies onNationalMarine Engineers v. N LR.B.io in which the court of appeals held the NationalMarine Engineers' Benevolent Association to be a labor organization when itsconstitution provided that any engineer whose license is valid is eligible for member-ship even though he engages in another occupation.The court of appeals in thatSeeInternational Organization of Masters,Mates h Pilots of America, Inc.,-AFL-CIO(Chicago Calumet StevedoringCo.)v.N L.R B., 48LRRM 2624 (C A D C ),remanding125 NLRB 113, in which the court of appeals remanded to the Board for further Informa-tion as to the proportion of employees who were members of the labor organization in-volved, where theBoardsought enforcement in a case in which the Board found M MPAto be a labororganizationSee alsoLocal28, InternationalOrganization ofMasters,Mates andPilots, AFL-CIO, et al (Ingram Barge Company),136 NLRB 117510274 F 2d 167, 45 LRRM 2499, enforcingNational rtaritinie Union (Standard OilCompany),121 NLRB 208. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase agreed with the Board that this constitutional provision was so broad as neces-sarily to make persons eligible for membership who are not engaged in supervisoryduties.At first blush this would seem to dispose of the Tugmen's argument on theadmission that some of the members might be engaged in other occupations.How-ever, a closer examination of the cited case shows that (a) there was definite evi-dence that some of the Marine Engineers involved were represented by MEBAwhen working in nonsupervisory capacities, (b) at an earlier date in a representationproceeding MEBA had petitioned the Board for a unit of nonsupervisory MarineEngineers, and (c) in an earlier unfair labor practice case MEBA had admitted itwas a labor organization. In the case at bar there is no such background.Theonly possible nonsupervisory individuals are Kelly, the engineer on the MVTraveller,which is no longer in operation, and possible dredge workers who, asCullnan testified, receive withdrawal cards if they accept full-time occupation asdredge workers.iiNor do I believe that although in other cases the Board 12 and the court 13 haveheld other marine officers' unions to be labor organizations, such cases are dia-positive of the issues here.Although the General Counsel's case rests somewhaton these decisions, they are each predicated on their own set of facts which varyfrom the case at bar.While these cases find that marine officers who man tug-boats on inland waterways of the United States are often employees within themeaning of the Act, and while ordinary experience may dictate the conclusion thatmost tugs are manned and operated in somewhat similar fashion, nevertheless, eachcasemust eventually rest on its own facts and, since there are non among thesecited cases which involve either the individuals or the organization here involved, Imust reject them as precedents offered as a basis for a finding in this case.More-over, the Board has very recently issued a decision,14 in which the Board held onfacts very similar to the case at bar that the local of MMPA involved was not alabor organization.Finally, counsel for the General Counsel contends that the record shows thatfrequently the members of the Tugmen perform physical work not of a supervisorynature (as for example engineer Kelly) and that, therefore, the mere fact thatthey are officers does not make them supervisors as their authority is only sporad-ically exercised.However, the Board's and the court's view is that officers neednot continuously exercise their authority to maintain supervisory status.Even ifthe former is exercised only when a situation calls for such exercise, the officerwould still be a supervisor.Thus, in theOhio Power Companycase (176 F. 2d385, cert. denied 335 U.S. 908) the court of appeals held that Section 2(11) of theAct, defining supervisors, "does not require the exercise of the power [responsibilityto direct] for all or any definite part of the employee's time. It is the existenceof the power which determines the classification." I do not doubt from the recordbefore me that officer-members of the Tugmen possess the power to supervise andexercise it atleast someof the time and, therefore, maintain supervisory status.Summing up, then, the record in this case affords the basis for some suspicionthat the Tugmen is a labor organization.But the evidence presented to show thatemployees participate in and are represented by the Tugmen in substantial numbersisof such a nature that I find myself unable to jump the chasm which lies betweensuspicion and proof.The facts which are presented in the record do not pre-ponderate in favor of the finding which the General Counsel requests.The burdenof proof being on him to show that the Tugmen represents employees not havingbeen met, his case fails in this respect.I come now to the other main contention of the General Counsel that since theTugmen negotiated the last agreement with Chicago Towing Company on a jointbasis with the Marine Firemen and Oilers Union and the Dredge Workers Union,and signed a single supplemental agreement with them the Tugmen is a labororganization within the meaning of the Act and, moreover, since the Tugmen is"The General Counsel also argues that Cullnan testified that chiefengineersat timesworked with no employees under their direction and that therefore this constituted anadmissionthat chief engineers were employeesClose examination of the record showsthat supervisory personnel are alone on board the vessels sometimes in caretaking capaci-tieswhen the vessels are laid up. I do not find that such duties make their supervisoryduties so intermittent as to disqualifythese individualsfrom supervisory status.'' StandardOil,121 NLRB 208;GrahamTransportation,124 NLRB 960;AmericanFreezership.135 NLRB 1113.13NationalMaritime Engineers v N L R T, ,274 F 2d 167 ;Madden v Masters,Mates,and Pilots,259 F. 2d 31214 Local28,International Organization of Masters,Mates, andPilots, AFL-CIO, at al.,136 NLRB 1175 CHICAGO TYPOGRAPHICAL UNION NO. 16, AFL-CIO231closely affiliated with the International Longshoremen's Association, AFL-CIO, itis an agent of labor organizations within the meaning of the Act and thereforeaccountable as such for unfair labor practices within the meaning of Section 8(b) (4).The short answer to this is that for liability to attach to an agent, as an agent, theacts for which he is liable must be performed as such agent and in that capacity.In this instance, the alleged acts of picketing and threats to picket the various namedemployers, if committed by the Tugmen, were committed in its individual capacityand not as an agent.There are presented here neither allegation nor proof thatthe Tugmen acted in behalf of either or both the Marine Firemen, the DredgeWorkers, the I.L.A., or the AFL or any of them.Moreover, mere affiliation with a labor organization does not in and of itselfmake the affiliated organization a labor organization.Tugmen is a completeorganization standing alone.True, it derives certain benefits and support from itsaffiliation with I.L.A. and through the I.L.A. with the AFL-CIO.But, unless itcan be shown that Tugmen is an agent of I.L.A. or AFL-CIO in the commissionof the alleged unfair labor practices, it cannot be held answerable for these activitiesunless and until such agency has been made out or until the Tugmen can be heldto be itself a representative of employees within the meaning of the Act 15Accordingly, as stated above, I find that the General Counsel has failed to proveby a preponderance of the credible evidence that the Tugmen represents a sub-stantial number of employees within the meaning of the Act.The General Counselhaving failed to prove that the Tugmen is a labor organization within the meaningof the Act, I shall recommend that the complaint be dismissed.isCONCLUSIONS OF LAW1.Twin City Barge and Towing Company, Norris Grain Company, and PullmanTrust and Savings Bank are engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Licensed Tugmen's andPilots' Protective Association of America, AFL-CIO,is not a labor organization within the meaning of the Act.RECOMMENDED ORDERIt is hereby ordered that the complaint heretofore filed in this proceeding be, andthe same hereby is, dismissed.is I do not find MatsonNavigation Co.v. SeafarersUnion,100 Fed.Supp.730, 29 LRRM2354, dispositive of the situation here as contended by the General Counsel. That caseinvolved picketing by the Brotherhood of Marine Engineers,an affiliate of the SeafarersInternational Union, which in turn was affiliated with the AFL.At that time rivalryexisted betweenAFL and CIOand between their affiliated unions and more specificallybetween the AFL's Seafarers and CIO Marine unionsThe picketing was retaliation byAFL against,and Seafarers against,CIO picketing and Marine Engineers'members weredoing the picketing.The court held that there the Marine Engineers were not immunizedbecause it represented only supervisors as It was an agent of Seafarers and AFL and thatthe picketing was Instigated at the instance of the Seafarers.We do not have such asituation here.Neither the I.L.A. nor the AFL-CIO were in any way involved in theactivity which the complaint alleges constitutes unfair labor practices.iE In these circumstances I do not find it necessary to discuss the alleged unfair laborpracticesChicago Typographical Union No.16,AFL-CIOandCentralTypesetting and ElectrotypingCo.Case No. 13-CD-76. August23, 1962DECISION AND ORDEROn June 30, 1961, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-138 NLRB No. 32.